Case 3:21-cv-00039-JAG-EWH Document 16 Filed 08/17/21 Page 1 of 1 PagelD# 53

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WILLIE B. GHEE, JR.,

Plaintiff,
Vv. Civil Action No. 3:21CV39
JOSEPH BROWN, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that
a person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). In his current Complaint,
Plaintiff failed to provide each defendant with fair notice of the law and facts upon which his or
her liability rests. Accordingly, by Memorandum Order entered on July 26, 2021, the Court
directed Plaintiff to submit a particularized complaint within fourteen (14) days of the date of entry
thereof. The Court warned Plaintiff that the failure to submit the particularized complaint would
result in the dismissal of the action.

More than fourteen (14) days have elapsed since the entry of the July 26, 2021
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond to
the July 26, 2021 Memorandum Order. Accordingly, the action will be dismissed without
prejudice.

An appropriate order will accompany this Memorandum Opinion.

 

Date: 17 August 2021
Richmond, Virginia ' (} tA

John A. Gibney, ie / d
United States District Judge

 

 

 

 
